Pfaff, J.
Appellee corporation brought this action seeking to have certain documents adjudged to constitute a mortgage given by it rather than a deed and lease back to it with option to purchase, and for other relief.
Trial to the court resulted in a finding and judgment for appellee.
The sole error properly assigned here is the overruling of appellants’ motion for a new trial which *168includes the grounds that the decision is not sustained by sufficient evidence and that the decision is contrary to law.
Appellee has filed an answer brief in which it does not attempt to answer appellants’ contentions as to these grounds. We feel here, as we did in Warren Company, Inc. v. Exodus (1944), 114 Ind. App. 563, 53 N. E. 2d 546, that the administration of justice would be best served in this appeal if the court has the benefit of an answer brief on the merits.
Final action on this appeal is continued and appellee is given forty-five (45) days in which to file an answer brief on the merits amicus curiae and appellants are given twenty (20) days after the filing of such brief for reply.
Crumpaeker, P. J., and Kelley, J., concur.
Note. — Reported in 154 N. E. 2d 526.